Citation Nr: 9929185	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for numbness of the 
fingers.

4.  Entitlement to a compensable evaluation for degenerative 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence that relates any 
current left knee disability with the veteran's period of 
active service.

2.  There is no competent medical evidence that the veteran 
currently has stomach ulcers.

3.  There is no competent medical evidence linking the 
veteran's numbness of the fingers with his period of active 
service.

4.  The veteran's degenerative arthritis of the right knee is 
productive of complaints of pain, but clinically the knee is 
normal, with full range of motion, no instability, and normal 
x-ray findings.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
stomach ulcers is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
numbness of the fingers is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  For a claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

The veteran's service medical records indicate that the 
veteran complained of left knee pain in February 1995.  An x-
ray of the knee showed mild narrowing of the medial 
femorotibial joint space and osteophytic and enthesophytic 
changes of the lateral tibial spine and superior aspect of 
the patella.  During his July 1996 retirement examination, 
the veteran reported the presence of knee pain and tingling 
of his hands.  However, no objective findings were made.  The 
service medical records are negative for any treatment, 
complaints, or diagnosis relating to stomach ulcers.

During a VA examination in March 1997, the veteran complained 
of bilateral knee pain for the past three years.  He reported 
that his knees swelled after he walked long distances; 
however, he could walk one to two miles.  The veteran also 
complained of numbness and aching of his hands and fingers 
for the past three years.  The veteran related that he had 
been told that he had an ulcer in 1991; however, he presently 
had no symptoms.

Upon examination, the veteran's left knee had full range of 
motion and revealed no abnormality or disability.  The only 
objective finding was tenderness to palpation over the 
patellotibial ligaments.  The x-ray report showed a normal 
left knee.  Nerve conduction studies and an EMG of the upper 
extremities were normal and the examiner made no findings 
related to the numbness of the hands.  Likewise, examination 
of the veteran's digestive system was normal and there was no 
finding of an ulcer.

Private medical records from October to December 1997 from 
Concentra Medical Center show that the veteran was diagnosed 
with bilateral epicondylitis and bilateral wrist 
tenosynovitis.  At a hearing before the RO in February 1998, 
the veteran testified that his bilateral knee pain began in 
1995.  He also claimed that he was given ulcer medication in 
1992 due to a burning sensation in his stomach.  He now had 
alleviated his ulcer symptomatology with a change in diet.  
The veteran described the numbness of his hands and fingers 
as beginning in service.  He was now in therapy and had been 
assessed with possible tennis elbow or carpal tunnel 
syndrome.

During a VA examination in April 1998, the veteran complained 
of bilateral knee pain, left worse than right, which had been 
present since 1995.  He also claimed the presence of peptic 
ulcer disease since 1993.  He denied any current 
symptomatology except for occasional bouts of pain.  Upon 
examination, the left knee had a full range of motion and no 
deformity or abnormality other than tenderness to palpation.  
The x-ray report was within normal limits and the veteran was 
diagnosed with normal knees with no objective pathology.  In 
addition, gastrointestinal testing revealed no evidence of 
peptic ulcer disease.  Likewise, a July 1998 VA examination 
made substantially the same findings and made no objective 
determination of disability.

In summary, the Board finds that the record has failed to 
provide any competent medical evidence of a nexus between any 
current left knee disability and the veteran's period of 
active service.  The Board acknowledges that an in-service x-
ray noted some alterations of the veteran's left knee.  
However, all of the recent x-rays have found the veteran's 
left knee to be within normal limits.  Moreover, none of the 
VA examiners have been able to discern an objective disease 
or injury of the left knee.

Nonetheless, even were the Board to accept that the veteran 
has a current disability of the left knee, no medical 
professional has related the veteran's current disability to 
the findings of the in-service x-ray or otherwise to the 
veteran's period of active service.  The Board cannot rely on 
the veteran's testimony to relate his current complaints of 
pain to active duty because evidence of a medical nexus may 
not be established by lay testimony.  Brewer v. West, 11 
Vet.App. 228 (1998).

As to the numbness of the hands, the record again has failed 
to provide any competent medical evidence of a nexus between 
the current disability and the veteran's period of active 
service.  The veteran made complaints of numbness of the 
hands while in service; however no objective findings were 
made.  Likewise, no objective findings were made during the 
recent VA examinations and all diagnostic testing was 
negative.  No medical professional has related the numbness 
of the hands to the veteran's period of active service.  In 
fact, no VA examiner has been able to identify the etiology 
of the numbness.  Private medical records suggest that the 
veteran may have elbow and wrist disabilities.  However, 
these records do not relate the veteran's current 
disabilities to active duty.

The Board further finds that the veteran has presented no 
evidence of the presence of stomach ulcers.  The record 
contains no evidence of ulcers in service or at the present 
time.  Observation and testing during VA examinations have 
concluded that the veteran does not have ulcers.  Therefore, 
the Board must also deny this claim as not being well 
grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and as an explanation as to why his 
current attempt fails.


II. Increased Rating

The record shows that the RO granted service connection for 
degenerative arthritis of the right knee in August 1997 and 
assigned a noncompensable evaluation effective from February 
1997.  A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial August 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, 12 Vet.App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased ratings claims).  The Board further 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The veteran's right knee disability has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Under the rating 
schedule, slight recurrent subluxation or lateral instability 
of the knee is rated at 10 percent.  For an increased rating 
to 20 percent, the impairment must be characterized as 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  A 
veteran who has arthritis and instability of the knee may be 
entitled to a separate rating.  If a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee 
and there is also x-ray evidence of arthritis and limitation 
of motion or painful motion, a separate rating is available 
under Diagnostic Code 5003 or 5010.   See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998).

In the alternative, the veteran's right knee disability may 
be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  Under this Diagnostic Code, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  38 C.F.R. § 
4.17a, Diagnostic Code 5003 (1998).  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (1998), a 10 percent 
evaluation requires limitation of flexion to 45 degrees and 
limitation of extension to 10 degrees.  The rating schedule 
contemplates normal flexion of the knee at 140 degrees and 
extension at 0 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1998).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1998), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).

The Board finds that the VA examinations of record provide a 
consistent and comprehensive assessment of the veteran's 
right knee disability.  Based upon these examinations, the 
Board concludes that the evidence does not support a 
compensable evaluation for the veteran's degenerative 
arthritis of the right knee.  In so finding, the Board has 
taken into consideration the factors delineated in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998), as well as the veteran's 
complaints of pain.

During the VA examinations in March 1997, April 1998, and 
July 1998, the veteran complained of knee pain for 
approximately the past three years.  However, upon 
examination, the right knee had a full range of motion 
without pain and the examiners discovered no abnormality or 
deformity of the knee.  In particular, the examiners observed 
no instability, effusion, or swelling.  Alignment, tracking, 
and position of the patella were normal.  The only objective 
finding was tenderness to palpation of the patella.  An x-ray 
performed in March 1997 showed very minimal degenerative 
changes and an MRI in July 1998 showed a very small amount of 
fluid in the suprapatellar bursa.  An x-ray performed in 
April 1998 was described as being within normal limits.  The 
March 1997 examiner diagnosed the veteran with degenerative 
arthritis of the right knee.  The two most recent examiners 
assessed the veteran with a normal right knee with no 
objective pathology.

The Board observes that the veteran has presented no 
additional evidence of medical treatment of his right knee.  
He has testified that he takes Motrin to alleviate the pain 
and that his knee swells with extended walking.  However, he 
has also testified that he walks from one to two miles with 
no difficulty.  The veteran has offered no other testimony as 
to how his right knee disability impairs his daily 
functioning.

Accordingly, the Board concludes that the evidence does not 
support a compensable evaluation for the veteran's right knee 
disability.  Specifically, the veteran has not complained of, 
and the medical evidence has not shown, any evidence of 
instability.  Therefore, a compensable evaluation pursuant to 
Diagnostic Code 5257 is not warranted.  Likewise, the 
veteran's arthritis of the right knee has not been shown to 
cause limitation of motion or a painful range of motion.  
Therefore, the veteran is not entitled to a separate 
evaluation pursuant to Diagnostic Code 5003.  Finally, the 
evidence does not show the presence of ankylosis or other 
disability of the knee which would warrant a compensable 
evaluation pursuant to alternative Diagnostic Codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263 (1998).

The Board recognizes that it must consider whether the 
veteran's disability warrants a compensable evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (1998).  The Board also 
acknowledges that the rating schedule contemplates that 
painful, unstable, or malaligned joints are entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).  The Board finds that the evidence 
does not support a finding of functional loss due to the 
aforementioned factors.  In particular, none of the VA 
examiners found objective evidence of functional impairment, 
incoordination, impaired ability to execute skills, 
instability, atrophy, or deformity.  The veteran has made 
subjective complaints of pain; however no examiner noted any 
limitation of motion or the presence of pain during the range 
of motion testing.  The Board emphasizes that claims of 
functional loss due to pain or weakness must be supported by 
adequate pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  Therefore, the Board can find no basis under which 
to grant the veteran an increased evaluation and the appeal 
must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
arthritis of the right knee has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for stomach ulcers is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for numbness of the fingers is denied.

A compensable evaluation for a right knee disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

